Citation Nr: 0112085	
Decision Date: 04/27/01    Archive Date: 05/01/01

DOCKET NO.  00-02 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a panic disorder with 
agoraphobia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1971 to March 
1973, and again from November 1990 to June 1991.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which, in pertinent part, denied service 
connection for a panic disorder with agoraphobia.

The veteran also appealed that part of the July 1999 RO 
decision that denied his claim for a compensable rating for 
bilateral hearing loss.  However, he did not perfect that 
appeal by submitting a substantive appeal.  Absent a timely 
appeal, the Board has no jurisdiction to review this matter.  
38 U.S.C.A. §§ 7104, 7105, 7108 (West 1991); Roy v. Brown, 5 
Vet. App. 554 (1993).  As the veteran and his representative 
have made no further reference to this matter, to include at 
a Travel Board hearing in January 2001, there is no issue as 
to the timelines of a substantive appeal, and the sole issue 
in appellate status is service connection for a psychiatric 
disorder.


REMAND

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475 
§ 7, subpart (a) (2000).  See also, Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The Board finds that there is a 
further duty to assist the veteran with this appeal.

The veteran contends that service connection is warranted for 
a psychiatric disorder as a result of his service in the 
Persian Gulf theater.  He claims that his psychiatric 
disorder began shortly after his discharge from service as a 
result of the mandatory use of Pyridostigmine Bromide during 
his Persian Gulf service.  The veteran testified at his 
Travel Board hearing in January 2001 that he would submit a 
medical opinion linking his current psychiatric disorder to 
his military service.  No such evidence has been received.  
He further asserts that he began psychiatric treatment in 
1997 with Harold Udelman, M.D, which was part of a study 
performed for Smith-Kline Pharmaceutical Company regarding 
the use of the medication Paxil.  In March 1999, the RO 
requested medical records from Dr. Udelman for a patient by 
the name of "Philip C. Burdge," however, the release form 
was signed by the veteran as "Philip C. D'Bourget."  There 
is a notation on the letter request reflecting that Dr. 
Udelman did not have treatment records for a patient whose 
name matched the signed consent form.  It does not appear 
that any other attempts were made to obtain Dr. Udelman's 
treatment records either from his office directly or from 
Smith-Kline Pharmaceutical Company.  

The veteran also testified at the a Travel Board hearing in 
January 2001 that he believed Dr. Udelman's records had been 
forwarded to Smith-Kline Pharmaceutical Company as part of 
the study, and he recalled that Dr. Udelman was the first 
physician to suggest that his symptoms might be a result of 
his service in the Persian Gulf theater. 

The VA's statutory duty to assist the veteran includes the 
obligation to obtain pertinent treatment records, the 
existence of which has been called to its attention. Murphy 
v. Derwinski, 1 Vet. App. 78 (1990); Ivey v. Derwinski, 2 
Vet. App. 320 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  After the RO determines which last name the veteran 
used while being treated by Dr. Harold Udelman, the RO should 
contact both Dr. Udelman and Smith-Kline Pharmaceutical 
Company in an effort to obtain copies of the veteran's 
treatment records.

The Board further notes that, in March 1999, the veteran 
underwent VA psychiatric examination and related his belief 
that his psychiatric disorder was a result of his use of 
medication during his tour in the Persian Gulf theater.  A 
diagnosis of panic disorder with agoraphobia was rendered, 
but the examiner did not address the question of whether it 
is causally linked to any incident of service, to include the 
veteran's active duty in the Persian Gulf or his mandatory 
use of Pyridostigmine Bromide during that time.  An opinion 
regarding the etiology of the veteran's panic disorder with 
agoraphobia was not furnished in this examination, and there 
is no VA examination with opinion pertaining to his 
psychiatric condition.  In the judgment of the Board, another 
VA psychiatric examination, which includes an opinion 
addressing the contended causal relationship, is warranted.  
Green v. Derwinski, 1 Vet. App. 121 (1991).

In view of the foregoing, this appeal is REMANDED for the 
following action:

1.  The RO should contact the veteran and 
determine which last name he used while 
being treated by Dr. Harold Udelman.  An 
appropriate release form should be 
executed by the veteran and the RO should 
again attempt to obtain the treatment 
records under the name identified by the 
veteran.  The RO should contact both Dr. 
Udelman and Smith-Kline Pharmaceutical 
Company in an effort to obtain copies of 
the veteran's treatment records.

2.  The RO is requested to review the 
claims file and undertake any development 
it may deem necessary to comply with the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 (2000).  

3.  Following completion of the above 
requested development, the veteran should 
be afforded a VA psychiatric examination 
for the purpose of determining the 
etiology of his psychiatric disability.  
After a review of the relevant evidence 
in the claims file and an examination of 
the veteran, the psychiatrist must opine 
whether it is at least as likely as not 
that any psychiatric disorder that is 
identified began during or is causally 
linked to any incident of service, to 
include the veteran's active duty in the 
Persian Gulf or his mandatory use of 
Pyridostigmine Bromide during that time.  
The examiner should clearly outline the 
rationale for any opinion expressed.  All 
indicated tests should be accomplished.  
The claims file must be made available to 
the examiner for review in conjunction 
with the examination. 

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  







The veteran is informed that he has a right to present any 
additional evidence or argument while the case is in remand 
status.  See Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. pp. 109 (1995); and Falzone v. 
Brown, 8 Vet. App. 398 (1995).  No action is required of the 
veteran until he is notified.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

